Exhibit 10.16

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”) made and entered into this 2nd
day of April, 2007 by and between Broadcasting Media Partners, Inc., a Delaware
corporation (the “Company”), and [Director Name] (the “Indemnitee”).

WHEREAS, it is essential that the Company be able to retain and attract as
directors the most capable persons available;

WHEREAS, the Company’s By-Laws permit it to enter into indemnification
arrangements and agreements;

WHEREAS, the Company desires to provide the Indemnitee with specific contractual
assurances of the Indemnitee’s rights to full indemnification against litigation
risks and reasonable expenses (regardless, among other things, of any amendment
to or revocation of the Company’s By-Laws or any change in the ownership of the
Company or the composition of its Board of Directors) and, to the extent
insurance is available, the coverage of the Indemnitee under the Company’s
directors and officers liability insurance policies; and

WHEREAS, the Indemnitee is relying upon the rights afforded under this Agreement
in accepting Indemnitee’s position as a director of the Company.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1. Definitions.

(a) “Corporate Status” describes the status of a person who is serving or has
served (i) as a director, officer or employee of the Company, (ii) in any
capacity with respect to any employee benefit plan of the Company, or (iii) as a
director, partner, member, trustee, officer, employee, or agent of any other
Entity at the request of the Company. For purposes of subsection (iii) of this
Section 1(a), if Indemnitee is serving or has served as a director, partner,
trustee, officer, employee or agent of a Subsidiary, Indemnitee shall be deemed
to be serving at the request of the Company.

(b) “Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity and any group or division of the Company or any of its subsidiaries.

(c) “Expenses” shall mean all reasonable fees, costs and expenses actually and
reasonably incurred in connection with any Proceeding (as defined below),
including, without limitation, reasonable attorneys’ fees, disbursements and
retainers (including, without limitation, any such fees, disbursements and
retainers incurred by Indemnitee pursuant to Section 11 of this Agreement), fees
and disbursements of expert witnesses, private investigators and professional
advisors (including, without limitation, accountants), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services, and other disbursements and expenses, but excluding
Liabilities.



--------------------------------------------------------------------------------

(d) “Indemnifiable Expenses,” “Indemnifiable Liabilities” and “Indemnifiable
Amounts” shall have the meanings ascribed to those terms in Section 3(a) below.

(e) “Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.

(f) “Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative or investigative, whether formal or informal, including
a proceeding initiated by Indemnitee pursuant to Section 11 of this Agreement to
enforce Indemnitee’s rights hereunder.

(g) “Subsidiary” shall mean any Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii) (A) 50%
or more of the voting power of the voting capital equity interests of such
Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such Entity.

2. Services of Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve as a director of the Company;
provided, that this Agreement shall not impose any obligation on Indemnitee or
the Company to continue Indemnitee’s service to the Company at any particular
rate or for any particular period of time, unless otherwise required by law or
by other agreements or commitments of the parties, if any.

3. Agreement to Indemnify

The Company agrees to indemnify Indemnitee as follows:

(a) Subject to the exceptions contained in this Agreement, if Indemnitee was or
is a party or is threatened to be made a party to any Proceeding (other than an
action by or in the right of the Company) by reason of Indemnitee’s Corporate
Status, Indemnitee shall be indemnified by the Company against all Expenses and
Liabilities actually incurred by Indemnitee in connection with such Proceeding
(referred to herein as “Indemnifiable Expenses” and “Indemnifiable Liabilities,”
respectively, and collectively as “Indemnifiable Amounts”).

(b) Subject to the exceptions contained in this Agreement, including
Section 4(b) below, if Indemnitee was or is a party or is threatened to be made
a party to any Proceeding by or in the right of the Company to procure a
judgment in its favor by reason of Indemnitee’s Corporate Status, Indemnitee
shall be indemnified by the Company against all Indemnifiable Expenses.

4. Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than the following:

 

2



--------------------------------------------------------------------------------

(a) If indemnification is requested under Section 3(a) and it has been
adjudicated finally by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, Indemnitee failed to act in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or proceeding, Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful, Indemnitee shall not be
entitled to payment of Indemnifiable Amounts hereunder.

(b) If indemnification is requested under Section 3(b) and

(i) it has been adjudicated finally by a court of competent jurisdiction that,
in connection with the subject of the Proceeding out of which the claim for
indemnification has arisen, Indemnitee failed to act in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, Indemnitee shall not be entitled to payment of
Indemnifiable Expenses hereunder;

(ii) it has been adjudicated finally by a court of competent jurisdiction that
Indemnitee is liable to the Company with respect to any claim, issue or matter
involved in the Proceeding out of which the claim for indemnification has
arisen, including, without limitation, a claim that Indemnitee received an
improper personal benefit or improperly took advantage of a corporate
opportunity, Indemnitee shall not be entitled to payment of Indemnifiable
Expenses hereunder with respect to such claim, issue or matter unless the court
in which such Proceeding was brought shall determine upon application that,
despite the adjudication of liability, but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Indemnifiable Expenses which such court shall deem proper; or

(iii) it has been finally adjudicated by a court of competent jurisdiction that
Indemnitee is liable to the Company for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, the rules
and regulations promulgated thereunder and amendments thereto or similar
provisions of any federal, state or local statutory law.

5. Notification and Defense of Claim. As a condition precedent to the right of
indemnification, Indemnitee agrees notify the Company in writing as soon as
practicable of any Proceeding for which indemnification will or could be sought
by Indemnitee and provide the Company with a copy of any summons, citation,
subpoena, complaint, indictment, information or other document relating to such
Proceeding with which Indemnitee is served; provided that the failure of
Indemnitee to give notice as provided herein shall not relieve the Company of
its obligations under this Agreement, except to the extent that the Company is
adversely affected by such failure. With respect to any Proceeding of which the
Company is so notified, the Company will be entitled to participate therein at
its own expense and/or to assume the defense thereof at its own expense, with
legal counsel reasonably acceptable to Indemnitee. After notice from the Company
to Indemnitee of its election so to assume such defense, the Company shall not
be liable to Indemnitee for any legal or other expenses subsequently incurred by
Indemnitee in connection with such claim, other than as provided below in this
Section 5. Indemnitee shall have the right to employ Indemnitee’s own counsel in
connection with such claim, but the fees

 

3



--------------------------------------------------------------------------------

and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized by the Company,
(ii) counsel to Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position on any significant issue between the Company
and Indemnitee in the conduct of the defense of such action, (iii) counsel to
Indemnitee reasonably concludes that Indemnitee may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with the position of other defendants in such Proceeding or (iv) the Company
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases the fees and expenses of counsel for Indemnitee shall be at
the expense of the Company, except as otherwise expressly provided by this
Agreement. The Company shall not be entitled, without the consent of Indemnitee,
to assume the defense of any claim brought by or in the right of the Company or
as to which counsel for Indemnitee shall have reasonably made the conclusion
provided for in clauses (ii) or (iii) above. The Company shall not settle any
Proceeding in any manner, without Indemnitee’s written consent, which would
(i) impose any penalty or limitation on Indemnitee, (ii) includes an admission
of fault of Indemnitee, or (iii) does not include, as an unconditional term
thereof, the full release of Indemnitee from all liability in respect of such
Proceeding, which release shall be in form and substance reasonably satisfactory
to Indemnitee. The Indemnitee will not unreasonably withhold his consent to any
proposed settlement. In making the determination required to be made under
Delaware law with respect to entitlement to indemnification hereunder, the
person, persons or entity making such determination shall presume that the
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request therefor in accordance with Section 5 of this Agreement, and
the Company shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

6. Procedure for Payment of Indemnifiable Amounts. As a condition precedent to
the right of indemnification, Indemnitee shall submit to the Company a written
request, including such documentation and information as are reasonably
available to Indemnitee and necessary to establish that Indemnitee is entitled
to indemnification hereunder, specifying the Indemnifiable Amounts for which
Indemnitee seeks payment under Section 3 or Section 9 of this Agreement and the
basis for the claim. Subject to Section 4, the Company shall pay such
Indemnifiable Amounts to Indemnitee within twenty (20) calendar days of receipt
of the request. At the request of the Company, Indemnitee shall furnish such
documentation and information as are reasonably available to Indemnitee and
necessary to establish that Indemnitee is entitled to indemnification hereunder.

7. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, and without limiting any
such provision, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, Indemnitee shall be indemnified against all Expenses reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Agreement, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

4



--------------------------------------------------------------------------------

8. Effect of Certain Resolutions. Neither the settlement nor termination of any
Proceeding nor the failure of the Company to award indemnification or to
determine that indemnification is payable shall create an adverse presumption
that Indemnitee is not entitled to indemnification hereunder. In addition, the
termination of any proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or proceeding, had reasonable cause to
believe that Indemnitee’s action was unlawful.

9. Agreement to Advance Interim Expenses. The Company shall pay to Indemnitee
all Indemnifiable Expenses incurred by Indemnitee in connection with any
Proceeding, including a Proceeding by or in the right of the Company, in advance
of the final disposition of such Proceeding, if Indemnitee furnishes the Company
with a written undertaking to repay the amount of such Indemnifiable Expenses
advanced to Indemnitee if it is finally determined by a court of competent
jurisdiction that Indemnitee is not entitled under this Agreement to
indemnification with respect to such Indemnifiable Expenses, which undertaking
shall be an unsecured general obligation of the Indemnitee. The terms and
conditions of such undertaking shall be determined by a quorum of the
disinterested members of the Board of Directors, if any, acting in good faith
and as required by the proper exercise of their fiduciary duties or, if not
available, then by the written opinion of independent legal counsel or by the
Company’s shareholders.

10. Procedure for Payment of Interim Expenses. Indemnitee shall submit to the
Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 9 of this Agreement, together with
documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses. Payment of Indemnifiable Expenses under Section 9 shall be made no
later than twenty (20) calendar days after the Company’s receipt of such request
and the undertaking required by Section 9.

11. Remedies of Indemnitee.

(a) Right to Petition Court. In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3 and 6 above or a request for
an advancement of Indemnifiable Expenses under Sections 9 and 10 above and the
Company fails to make such payment or advancement in a timely manner pursuant to
the terms of this Agreement, Indemnitee may petition the appropriate judicial
authority to enforce the Company’s obligations under this Agreement.

(b) Burden of Proof. In any judicial proceeding brought under Section 11(a)
above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.

(c) Expenses. The Company agrees to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under
Section 11(a) above, or in connection with any claim or counterclaim brought by
the Company in connection therewith.

 

5



--------------------------------------------------------------------------------

(d) Validity of Agreement. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 11(a) above,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.

(e) Failure to Act Not a Defense. The failure of the Company (including its
Board of Directors or any committee thereof, independent legal counsel, or
shareholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under
Section 11(a) above, and shall not create a presumption that such payment or
advancement is not permissible.

12. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under the Agreement or
otherwise. Indemnitee understands and acknowledges that the Company may be
required in the future to undertake with the Securities and Exchange Commission
to submit the question of indemnification to a court in certain circumstances
for a determination of the Company’s right under public policy to indemnify
Indemnitee.

13. Representations and Warranties of the Company. The Company hereby represents
and warrants to Indemnitee that it has all necessary corporate power and
authority to enter into, and be bound by the terms of, this Agreement, and the
execution, delivery and performance of the undertakings contemplated by this
Agreement have been duly authorized by the Company. This Agreement, when
executed and delivered by the Company in accordance with the provisions hereof,
shall be a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the enforcement of creditors’ rights generally.

14. Fees and Expenses. During the term of the Indemnitee’s service as a
director, the Company shall promptly reimburse the Indemnitee for all reasonable
and documented expenses incurred by him in connection with his service as a
director or member of any board committee or otherwise in connection with the
Company’s business.

15. Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law, the Company’s By-Laws, as amended,
the Company’s Certificate of Incorporation, as amended, or any other agreement,
vote of shareholders or directors, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in any other capacity as a
result of Indemnitees’s serving as a director of the Company. Notwithstanding
anything to the contrary in this Agreement, the Company shall not indemnify the
Indemnitee to the extent the Indemnitee is

 

6



--------------------------------------------------------------------------------

actually reimbursed from the proceeds of insurance, and in the event the Company
makes any indemnification payments to the Indemnitee and the Indemnitee is
subsequently reimbursed from the proceeds of insurance, the Indemnitee shall
promptly refund such indemnification payments to the Company to the extent of
such insurance reimbursement.

16. Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and
(b) binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.

17. Subrogation. In the event of any payment of Indemnifiable Amounts under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of contribution or recovery of Indemnitee against other persons,
and Indemnitee shall take, at the request of the Company, all reasonable action
necessary to secure such rights, including the execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

18. Change in Law. To the extent that a change in applicable law (whether by
statute or judicial decision) shall permit broader indemnification than is
provided under the terms of the Certificate of Incorporation or By-Laws of the
Company, as amended, and this Agreement, Indemnitee shall be entitled to such
broader indemnification and this Agreement shall be deemed to be amended to such
extent.

19. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.

20. Indemnitee as Plaintiff. Except as provided in Section 11 of this Agreement
and in the next sentence, Indemnitee shall not be entitled to payment of
Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect to
any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, any director or officer thereof, or any third party, unless the
Company has consented to the initiation of such Proceeding. This Section shall
not apply to affirmative defenses asserted by Indemnitee in an action brought
against Indemnitee.

21. Modifications and Waiver. Except as provided in Section 18 above with
respect to changes in applicable law which broaden the right of Indemnitee to be
indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.

 

7



--------------------------------------------------------------------------------

22. Term of Agreement. This Agreement shall continue until and terminate upon
the later of (a) six years after the date that Indemnitee shall have ceased to
serve as an officer or director of the Company or (b) the final termination of
all Proceedings pending on the date set forth in clause (a) in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder.

23. General Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(a) when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed, or
if mailed by certified overnight delivery, on the first business day after the
date on which it is so mailed:

 

  (i) If to Indemnitee, to:                            

 

   

 

   

 

   

with copies to:

   

Weil, Gotshal & Manges LLP

   

50 Kennedy Plaza, 11th Floor

   

Providence, RI 02903

   

Attention: David K. Duffell

   

(401) 278-4701

    (ii) If to the Company, to:    

Broadcasting Media Partners, Inc.

   

Attn: General Counsel

   

1999 Avenue of the Stars, Suite 3050

   

Los Angeles, CA 50067

   

(310) 556-1526

 

or to such other address as may have been furnished in the same manner by any
party to the others.

24. Governing Law. This Agreement shall be governed by and construed and
enforced under the laws of the State of Delaware without giving effect to the
provisions thereof relating to conflicts of law.

25. Agreement Governs. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supercedes
all prior agreements, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled. For

 

8



--------------------------------------------------------------------------------

avoidance of doubt, the parties confirm that the foregoing does not apply to or
limit the Indemnitee’s rights under Delaware law or the Company’s Certificate of
Incorporation or By-Laws. This Agreement is to be deemed consistent wherever
possible with relevant provisions of the Company’s By-Laws and Certificate of
Incorporation; however, in the event of a conflict between this Agreement and
such provisions, the provisions of this Agreement shall control.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Director
Indemnification Agreement as of the day and year first above written.

 

COMPANY:

BROADCASTING MEDIA PARTNERS, INC.

By:  

 

Name:   C. Douglas Kranwinkle Title:   Executive Vice President & General
Counsel INDEMNITEE:

 

Signature Page to Director Indemnification Agreement